                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEEBA SCOTT HARRIS,                           :
    Plaintiff                                 :
                                              :               No. 1:20-cv-2050
       v.                                     :
                                              :               (Judge Kane)
RAYMOND TONKIN, et al.,                       :
    Defendants                                :

                                    MEMORANDUM

I.     BACKGROUND

       On November 5, 2020, pro se Plaintiff Keeba Scott Harris (“Plaintiff”), a pre-trial

detainee housed at the Pike County Correctional Facility (“PCCF”) in Hawley, Pennsylvania,

filed a civil rights action pursuant to 42 U.S.C. § 1983 regarding her allegedly unconstitutional

state criminal charges. (Doc. No. 1.) Plaintiff also filed a motion to dismiss her pending

criminal charges and a motion to remove her state criminal prosecution on January 22, 2021.

(Doc. Nos. 8, 9.) On April 20, 2021, correspondence from the Court mailed to Plaintiff was

returned as undeliverable. (Doc. No. 11.) That correspondence was marked, “RETURN TO

SENDER, NO LONGER HERE.” (See id.)

II.    DISCUSSION

       A review of the docket reflects that a copy of this Court’s Pro Se Letter was sent to

Plaintiff on November 5, 2020. (Doc. No. 2). The Pro Se Letter provides, in pertinent part,

               Pro Se plaintiffs and petitioners are advised that they have an affirmative
               obligation to keep the court informed of his or her current address. If the
               plaintiff/petitioner changes his or her address while the lawsuit is being
               litigated, the plaintiff/petitioner shall immediately inform the court of the
               change in writing.
(Id.) Middle District of Pennsylvania Local Rule 83.18 similarly provides that a pro se litigant

has an affirmative obligation to keep the Court informed of his or her address and must

immediately inform the Court if his or her address changes during the course of the litigation.

       Plaintiff is no longer detained at PCCF and a review of the Pennsylvania Department of

Corrections (“DOC”) inmate locator provides that she is not incarcerated under the DOC’s

custody. Plaintiff has either been released from custody or transferred to an unknown location,

and she has failed to provide this Court with her current address in violation of the requirements

of Local Rule 83.18.

       When a plaintiff fails to prosecute a case or comply with an order of court, dismissal of

the action is appropriate. See Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626,

629 (1962). Plaintiff’s present whereabouts are unknown, and she has not communicated with

the Court since January 22, 2021. Plaintiff’s failure to provide her current address has prevented

this matter from proceeding.

       Based on these circumstances, the Court concludes that Plaintiff is no longer interested in

pursuing her pending claims. Accordingly, it would be a waste of judicial resources to allow this

action to continue. The Court’s inability to communicate with Plaintiff is solely the result of her

own inaction, which renders ineffective any sanction short of dismissal. See Poulis v. State

Farm, 747 F.2d 863, 868-69 (3d Cir. 1984).

III.   CONCLUSION

       For the foregoing reasons, this Court will dismiss this action for failure to prosecute. In the

event that Plaintiff provides the Court with her current address within a reasonable period of time,

this determination may be reconsidered. An appropriate Order follows.




                                                 2
